NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 08/10/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 08/10/2022, claims 2, 3, 5-9, 12-14, 16, and 17 were cancelled, and claims 1, 4, 10, 11, 15, and 20 were amended.  Claims 1, 4, 10, 11, 15, and 18-20, as filed on 08/10/2022, are currently pending and considered below.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 08/10/2022.  The rejections of claims 1, 2, 5-9, 11-13, and 16 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 08/10/2022.  The rejections of claims 7, 9, 16, and 17 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 08/10/2022.
Claims 1, 4, 10, 11, 15, and 18-20, as filed on 08/10/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Hrina (Registration Number 50,566) on 08/18/2022.

The application has been amended as follows:
In claim 10, lines 1-2, “The exercise device as recited in claim 1, wherein the length of the rigid rod” has been replaced with --- The exercise device as recited in claim 4, wherein a length of the rigid rod ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Pasterino (US 2020/0289867); Hanton (WO 9303798 A1); Kaiser (US 4,565,367)) fails to teach or render obvious an exercise device in combination with all of the elements and structural and functional relationships as claimed and further including: wherein the band has a pocket extending substantially along the length of the band (claim 1).
The prior art of record (Pasterino (US 2020/0289867); Hanton (WO 9303798 A1); Kaiser (US 4,565,367)) fails to teach or render obvious a personal strengthening device in combination with all of the elements and structural and functional relationships as claimed and further including: wherein the flexible band is comprised of a pocket which extends substantially along a length of the flexible band (claim 11).
The prior art of record (Pasterino (US 2020/0289867); Hanton (WO 9303798 A1); Kaiser (US 4,565,367)) fails to teach or render obvious a leg strengthening device in combination with all of the elements and structural and functional relationships as claimed and further including: a flexible band having a length and a pocket extending substantially along the length (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784